Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-25 in the reply filed on 06/17/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding the specification and interpretation of the use of “means for” in the claims:

Claim 19: 
means for preparing said solution by introducing successively predetermined quantities of said solid water-soluble materials in a predetermined volume of purified water in a mixing container (this is interpreted to include the solution preparation module, see rejections related to modules below, the specification fails to disclose structure to perform this function) 
means for carrying out individually a dosage control of said solid water-soluble materials introduced in said predetermined volume of the purified water (the specification fails to disclose any structure to perform this function)
means for individually carrying out a compliance check of the concentrates solution obtained at an end of the process, wherein said unit comprises: - a sampling module (MPRE) to take at least a sample of each raw material to be dissolved in said volume of the purified water, - a laboratory module (MLAB) arranged to analyze a sample of each said raw material to control raw material compliance and quality, - a weighing module (MPES) to determine a quantity in weight of the raw material to be introduced in said predetermined volume of the purified water, - a solution preparation module (MPRE) to introduce and dissolve said quantity in weight of said raw material in said predetermined volume of the purified water, and - at least one module (MCON) for packaging the prepared hemodialysis concentrate solution (means for carrying out a compliance check, while the claim language does not directly tie the function to the to the language of the modules, for examination purposes is interpreted to include at least the sampling module and laboratory module, see rejections related to modules below, the specification fails to disclose sufficient structure to perform this function).  
Claim 20: 
first analysis means to carry out, during a first intermediate step of an analysis phase of each sample of said raw materials, a quality check that comprises checking the compliance of the samples with a theoretical quality defined by at least one certificate specifying a nature and composition of the raw material concerned, as well as the compliance with regulations in force  (this is interpreted to include the laboratory module, see rejections related to modules below, the specification discloses various analysis areas on page 14 lines 24-33, but fails to disclose any structure to perform this function).  
Claim 21: 
second analysis means for carrying out, during a second intermediate step of an analysis phase of each sample of said raw materials, a purity check that comprises determining an 
Claim 22:
coupling means which interconnects all of the modules to perform respectively a centralized management of purified air flow that circulates through said modules, of liquid flow entering and exiting the various modules, of the pressurized gas flow, of the electrical energy flow used by said modules and circulation flow of workers and of components used during the method, in the course of said phases of the method and of the intermediate steps  (the specification page 4 lines 26-33, and claim 24 disclose air duct  for connecting the modules for air flow, an entrance lock 73 to control staff entrance page 13 lines 20-22, but fails to disclose structure related to the gas or electrical flows).  
Claim 23: 
specific regulation means of air pressure contained in each of said respective modules, (the specification fails to disclose any structure to perform this function)
means for connecting the modules to said central purification equipment (the specification page 4 lines 26-33, and claim 24 disclose air ducts  for connecting the modules for air flow, and a coupling valve)
means for interconnecting the modules to each other and/or to said central purification equipment (specification page 4 lines 26-33, and claim 24 disclose air ducts for connecting the modules for air flow, no additional structure is disclosed to interconnect the modules to each other) 
Claim 24:
means for connecting the modules to said central purification equipment comprises an air duct network arranged in a space located above a "false ceiling" reserved in a top section of each of said modules, said duct network comprising for each of said modules at least one inlet opening and at least one outlet opening, each of said inlet and outlet openings is equipped with a coupling valve to ensure an interconnection of at least one of said ducts of said duct network (claim 24 recites sufficient structure for the limitation of means for connecting the modules to central air purification equipment of claims 23 and claim 24, therefore not invoking 112(f)).  
Claim 25:
means for distributing treated water in each of said respective modules (the specification fails to disclose any structure to perform this function), 
means for collecting the waste water in each of said respective modules (the specification fails to disclose any structure to perform this function)
means for connecting the modules to said central water treatment equipment (the specification fails to disclose any structure to perform this function)
means for interconnecting the modules to each other and/or to said central water treatment equipment (the specification fails to disclose any structure to perform this function).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are related to the use of a “module”.
Claim 19: 
a sampling module (MPRE) to take at least a sample of each raw material to be dissolved in said volume of the purified water, 
a laboratory module (MLAB) arranged to analyze a sample of each said raw material to control raw material compliance and quality, 
a weighing module (MPES) to determine a quantity in weight of the raw material to be introduced in said predetermined volume of the purified water, 
a solution preparation module (MPRE) to introduce and dissolve said quantity in weight of said raw material in said predetermined volume of the purified water, 
at least one module (MCON) for packaging the prepared hemodialysis concentrate solution.  

Claims 19-25 lack a clear definition of the term "module" in the application. The application provides the following indications with regard to the possible nature of a "module": figures 2, 3, and 5 to 7 include a schematic representation of a person, suggesting that the modules in question are of a size capable of receiving personnel. From this point of view, a "module" could for example be a container such as those used in sea freight, a truck trailer, a room or a floor in a laboratory or factory, or a building. On page 9, lines 24-26, the description refers to the packaging module and states: "This  is directed to the air treatment module and indicates that this "module" "includes an item of equipment for treating air, including an air dehumidifier and heating and/or air conditioning means, which are known per se and could be mounted separately outside the other modules". Hence, the items of equipment of a "module" are not necessarily grouped within a defined spatial unit. The terms "modular" and “module” are not explicitly defined within the application. Any factory or manufacturing laboratory can be considered, for example by comprising multiple buildings or rooms, to have a modular structure. Consequently, claims 19-25 are indefinite in that the technical meaning of the term "module" is not obvious from the claims and cannot be clearly established in the light of the application as a whole.
For examination purposes "module" is interpreted as possibly including, for example, a container such as those used in sea freight, a truck trailer, a room or floor in a laboratory or factory, a building, an apparatus, or even a set of pieces of apparatus serving a common purpose but not grouped together within a defined spatial unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-23 and 25: the claim limitations for the above noted limitations invoke 35 U.S.C. 112(f). The claim language using “means” and “modules” are mapped as above; as noted above the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 24 is rejected as being dependent on a rejected claim.
Claim 22 recites the limitation "the intermediate steps" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from claim 19 which does not recite intermediate steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pippart (US PG Pub 2003/0010703), in view of Piston (Multiparametric Flow System for the Automated Determination of Sodium, Potassium, Calcium, and Magnesium in Large-Volume Parenteral Solutions and Concentrated Hemodialysis Solutions, 2006).
With respect to Claim 19, Pippert teaches a method and apparatus for preparing dialysis concentrate cartridges which may be used independently of the place of dialysis ([0028-0029] a unit for preparing at least one hemodialysis concentrate solution), preparing a solution with magnesium chloride, potassium chloride calcium chloride, with a solution of sodium chloride of specific predetermined weights and volumes, implying the use of weighing equipment, a solution preparation module and a weighing module, including means for preparing said solution by introducing successively predetermined quantities of said solid water-soluble materials in a predetermined volume of purified water (water of a suitable quality [0002, 0031]) in a mixing container, means for carrying out individually a dosage control of said solid water-soluble materials introduced in said predetermined volume of the purified water ([0014-0021]), the invention doses components with the necessary and verifiable accuracy into the cartridge body, with a  constant controlled quality, guaranteeing patient safety ([0026]), the process monitored by a control unit using sensors to control and verify the concentration, control means carries out all regulation and control functions and ensures the reliability of the apparatus ([0028, 0034], and claim 14, means for individually carrying out a compliance check of the concentrates solution obtained at an end of the process, the solution dosed into a bottle like plastic vessel or cartridge at least one module for packaging the prepared hemodialysis concentrate solution ([0020-0028]), 
While Pippert teaches sensors to control the concentration and control means, Pippert does not explicitly teach a sampling module (MPRE) to take at least a sample of each raw material to be dissolved in said volume of the purified water, a laboratory module (MLAB) arranged to analyze a sample of each said raw material to control raw material compliance and quality.
Piston teaches methods of making NaCl, KCI, CaCl2, and MgCl2 hemodialysis concentrate solutions comprising checking the purity of the reagents and standard solutions of the reagents as well as exact weighing, mixing and dilution of the solid ingredients to form the concentrated hemodialysis solutions where samples of were analyzed (page 3, 2.2 purity of salts checked, 2.3 and 2.5, and page 5 3.2.2.), a sampling module to take at least a sample of each raw material and a laboratory module arranged to analyze a samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sampling and analysis of Piston into Pipperts apparatus to provide advantages in quality control of concentrated hemodialysis solutions (conclusions).
With respect to Claims 20 and 21, the unit according to Claim 19 is taught above. Pippert teaches the process monitored by a control unit using sensors to control and verify the concentration, control means which carries out all regulation and control functions and ensures the reliability of the apparatus ([0028, 0034], and claim 14), and Piston teaches checking the purity of the reagents and standard solutions of the reagents as well as exact weighing, mixing and dilution of the solid ingredients to form the concentrated hemodialysis solutions where samples of were analyzed (page 3, 2.2 purity of salts checked, 2.3 and 2.5, and page 5 3.2.2.), providing analysis means and a quality check. The recited first intermediate step of checking the compliance of the samples with a theoretical quality defined by at least one certificate specifying a nature and composition of the raw material concerned, as well as the compliance with regulations in force and second intermediate step of determining an actual weight of each of raw material which corresponds to a weight of a pure active substance contained in the raw material according to a respective purity of the raw material concerned are intended use of the .
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pippart (US PG Pub 2003/0010703), in view of Piston (Multiparametric Flow System for the Automated Determination of Sodium, Potassium, Calcium, and Magnesium in Large-Volume Parenteral Solutions and Concentrated Hemodialysis Solutions, 2006), in view of Jornitz (US PG Pub 2016/0010883). 
With respect to Claim 22-25, the unit according to Claim 19 is taught above. Pippert and Piston fail to teach wherein the unit comprises coupling means which interconnects all of the modules to perform respectively a centralized management of purified air flow that circulates through said modules, of liquid flow entering and exiting the various modules, of the pressurized gas flow, of the electrical energy flow used by said modules and circulation flow of workers and of components used during the method, in the course of said phases of the method and of the intermediate steps. Journitz teaches modular parts that supply utilities to cleanrooms, pods, or modules (title) including examples with complete, comprehensive biotherapeutics and manufacturing facilities that include manufacturing, processing, packaging, supplies/storage areas, quality control areas, maintenance, decontamination, controlled corridors (circulation flow of workers and components), finishing and filling pods, locker rooms, mechanical, electrical and other maintenance areas, with some or all being of a modular, including air supply and distribution ([0017-0024], fig. 6), with prefabricated plenums or ductwork and air-bearings to allow for easy movement and relocation without disturbing operations, and can include utilities connected from air, water, gas, or electricity ([0072]) a centralized management of purified air flow that circulates through said modules, of liquid flow entering and exiting the various modules, of the pressurized gas flow, of the electrical energy flow used by said modules), and these services will generally be connected with universal connectors ([0027]), for example quick connectors that allow the user to “hot swap” modules ([0039]). Jornitz teaches positive pressure can be adapted to connect to at regulation of air pressure), a "false ceiling" (Fig. 4 illustrates an air duct 66 in a false ceiling), HVAC system can include one or more dampers and valve control ([0045] valves), and utility connections for water and wastewater ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jornitz’s modular utilities to allow for easy relocation of the modules to support necessary process capabilities without disturbing ongoing processes, and allow for separate sanitation of the modules ([0072-0073]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dialysis preparation:  Eyrard (US PG Pub 2012/0199532), 
Modular facilities for medical use: Lee (US PG Pub 2014/0290151), Anandasabapathy (US PG Pub 2017/0333267), Merino (US PG Pub 2016/0128886), Migurski (US 5,964,065), DiMartino (US 4,599,829).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777